DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

 Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 recites the phrase “R3 has a structure recited in claim 1” Given that claim 18 depends from claim 1, in which R3 is defined, Applicants are advised to delete the phrase “R3 has a structure recited in claim 1” from claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the compound as:

    PNG
    media_image1.png
    179
    355
    media_image1.png
    Greyscale
.
which renders the scope of the claim confusing for the following reasons. Claim 12 depends from claim 1 and the compound of claim 1 requires that R3 is given by one of:
    PNG
    media_image2.png
    148
    726
    media_image2.png
    Greyscale
etc. However, none of structures for R3 in claim 1 correspond to R3 in the compound recited in claim 12. Accordingly, it is unclear how claim 12 meets the requirements for the compound recited in claim 1.

Claim 13 recites the compound as:

    PNG
    media_image3.png
    217
    310
    media_image3.png
    Greyscale
.
which renders the scope of the claim confusing for the following reasons. Claim 13 depends from claim 1 and the compound of claim 1 requires that R3 is given by one of:
    PNG
    media_image2.png
    148
    726
    media_image2.png
    Greyscale
etc. However, none of structures for R3 in claim 1 correspond to R3 in the compound recited in claim 13. Accordingly, it is unclear how claim 13 meets the requirements for the compound recited in claim 1.

Claim 14 recites the compound as:

    PNG
    media_image4.png
    181
    348
    media_image4.png
    Greyscale
.
3 is given by one of:
    PNG
    media_image2.png
    148
    726
    media_image2.png
    Greyscale
etc. However, none of structures for R3 in claim 1 correspond to R3 in the compound recited in claim 14. Accordingly, it is unclear how claim 14 meets the requirements for the compound recited in claim 1.

Claim 15 recites the compound as:

    PNG
    media_image5.png
    262
    309
    media_image5.png
    Greyscale
.
which renders the scope of the claim confusing for the following reasons. Claim 15 depends from claim 1 and the compound of claim 1 requires that R3 is given by one of:
    PNG
    media_image2.png
    148
    726
    media_image2.png
    Greyscale
etc. However, none of structures for R3 in claim 1 correspond to R3 in the compound recited in claim 15. Accordingly, it is unclear how claim 15 meets the requirements for the compound recited in claim 1.

Claim 16 recites the compound as:

    PNG
    media_image6.png
    181
    270
    media_image6.png
    Greyscale
.
which renders the scope of the claim confusing for the following reasons. Claim 16 depends from claim 1 and the compound of claim 1 requires that R3 is given by one of:
    PNG
    media_image2.png
    148
    726
    media_image2.png
    Greyscale
etc. However, none of structures for R3 in claim 1 correspond to R3 in the compound recited in claim 16. Accordingly, it is unclear how claim 16 meets the requirements for the compound recited in claim 1.

Claim 17 recites the compound as:

    PNG
    media_image7.png
    149
    299
    media_image7.png
    Greyscale
.
which renders the scope of the claim confusing for the following reasons. Claim 17 depends from claim 1 and the compound of claim 1 requires that R3 is given by one of:
    PNG
    media_image2.png
    148
    726
    media_image2.png
    Greyscale
etc. However, none of structures for R3 in claim 1 correspond to R3 in the compound recited in claim 17. Accordingly, it is unclear how claim 17 meets the requirements for the compound recited in claim 1.

Claim 19 recites the compound as:

    PNG
    media_image8.png
    207
    263
    media_image8.png
    Greyscale
.
3 is given by one of:
    PNG
    media_image2.png
    148
    726
    media_image2.png
    Greyscale
etc. However, none of structures for R3 in claim 1 correspond to R3 in the compound recited in claim 19. Accordingly, it is unclear how claim 19 meets the requirements for the compound recited in claim 1.

Claim 20 recites the compound as:

    PNG
    media_image9.png
    152
    260
    media_image9.png
    Greyscale
.
which renders the scope of the claim confusing for the following reasons. Claim 20 depends from claim 1 and the compound of claim 1 requires that R3 is given by one of:
    PNG
    media_image2.png
    148
    726
    media_image2.png
    Greyscale
etc. However, none of structures for R3 in claim 1 correspond to R3 in the compound recited in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-23, and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huh et al (US 2016/0013423, hereafter Huh ‘423).

Regarding claim 1, Huh ‘423 discloses an organic light emitting device comprising a light emitting layer comprising a condensed compound host (Abstract, [0003], and [0168]). Thus, the reference discloses an organic electroluminescent element material as recited in the present claims. The compound is given as:

    PNG
    media_image10.png
    324
    593
    media_image10.png
    Greyscale
,
where the groups X1-X8 and X11-X17 are C(Ri),where i=1-8 and 11-17, and at least one of X7, X3, X17, and X18 is C(CN) ([0012] and [0014]). The groups R1 to R8 and R11 to R18 are H, a C1-60 alkyl or cyano ([0013] and [0056]). The integers a1 and a2 are [0-5] ([0022]). The group Ar1 corresponding to the recited group R3, is given by ([0010] – Formula 2C):

    PNG
    media_image11.png
    188
    275
    media_image11.png
    Greyscale
.
25 is O, the integers a21 and a22 are [0-3], and the groups R21 and R22 are H ([0016] and [0017]-[0018]). Thus, when a21, a22, a1 and a2 are zero (0), R1-R6, R8, R11-R16, and R18 are H, and the X17 and X7 are C(CN), the reference discloses the compound:

    PNG
    media_image12.png
    307
    592
    media_image12.png
    Greyscale
.
In the above compound, the recited group R1 is CN; the recited integer n is zero (0) and therefore R2 is not required, i.e. R2 is H. The recited group R3 is a heteroaryl group. However, while the recited group R3 is a heteroaryl group, given that R2 is not an alkyl, an aryl group, or a heteroaryl group, recited Formula (2) is not required by the present claims. From the compound above, the recited group R3 is given as:

    PNG
    media_image13.png
    140
    202
    media_image13.png
    Greyscale
.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the 

Regarding claim 2, Huh ‘423 teaches all the claim limitations as set forth above. As discussed above, the recited group R3 is a heteroaryl group and R2 is not an alkyl, an aryl group or a heteroaryl group. Thus, recited Formula (2) is not required by the present claims.

Regarding claim 3, Huh ‘423 teaches all the claim limitations as set forth above. As discussed above. Additionally, the recited group R2, given by R1 to R8 and R11 to R18 can be a C1-60 alkyl. Accordingly, the reference discloses the compound:

    PNG
    media_image14.png
    343
    583
    media_image14.png
    Greyscale
 ,
where the group R3 is given by Formula 2, where A1 is a 5-memebered heterocyclic ring, i.e. furan that has a substituent is an aryl group, i.e. benzene. 

2, given by R1 to R8 and R11 to R18 can be a C1-60 alkyl. Accordingly, the reference discloses the compound:

    PNG
    media_image14.png
    343
    583
    media_image14.png
    Greyscale
 ,
where the group R3 is given by Formula 2, where A1 is a 5-membered heterocyclic ring that has a substituent is an aryl group, i.e. benzene. From the bonding arrangement disclosed in the reference, it is clear that R3 bonds to carbazole group of Formula 1 as recited in the present claims.

Regarding claim 5, Huh ‘423 teaches all the claim limitations as set forth above. As discussed above. Additionally, the recited group R2, given by R1 to R8 and R11 to R18 can be a C1-60 alkyl. Accordingly, the reference discloses the compound:

    PNG
    media_image14.png
    343
    583
    media_image14.png
    Greyscale
 ,
where the group R3 is given by Formula 2, where A1 is a 5-membered heterocyclic ring that has a substituent is an aryl group, i.e. benzene. From the bonding arrangement disclosed in the reference, it is clear that R3 bonds to carbazole group of Formula 1 as recited in the present claims.

Regarding claim 6, Huh ‘423 teaches all the claim limitations as set forth above. Additionally, the group R7 is a benzofuranyl group ([0056]). Thus, the reference discloses a compound given by recited Formula (5), where the recited group R1 is CN, the recited integer n is zero (0); and the group A1 is the furanyl group, i.e. a 5-membered heterocyclic group, of the benzofuran.

Regarding claim 7, Huh ‘423 teaches all the claim limitations as set forth above. Additionally, the group R7 is a benzofuranyl group ([0056]). Thus, the reference discloses a compound given by recited Formula (5), where the recited group R1 is CN, the recited integer n 

Regarding claim 8, Huh ‘423 teaches all the claim limitations as set forth above. As discussed above, the recited group R3 is a heteroaryl group and R2 is not an alkyl, an aryl group of a heteroaryl group. Thus, recited Formula (2) is not required by the present claims and therefore A1 is not required as well.

Regarding claim 11, Huh ‘423 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound given by recited Formula (7), i.e.

    PNG
    media_image15.png
    339
    586
    media_image15.png
    Greyscale
,
where the recited group R1 is cyano; the recited integer n is zero (0). As discussed above, the recited group R3 is a heteroaryl group and R2 is not an alkyl, an aryl group of a heteroaryl group. Thus, recited Formula (2) is not required by the present claims.



    PNG
    media_image16.png
    307
    594
    media_image16.png
    Greyscale
,
where the recited groups R1 and R2 are cyano, the recited integer n is zero (0); and the recited integer n1 is one (1).

Regarding claim 13, Huh ‘423 teaches all the claim limitations as set forth above. From the discussion above and the general formula disclosed the reference, Huh ‘434 discloses the compound given by recited Formula (9), i.e.

    PNG
    media_image17.png
    490
    472
    media_image17.png
    Greyscale

where the recited groups R1 and R2 are cyano, the recited integer n is zero (0); and the recited integer n1 is one (1).

Regarding claim 14, Huh ‘423 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound given by recited Formula (10), i.e.

    PNG
    media_image12.png
    307
    592
    media_image12.png
    Greyscale

1 and R2 are cyano, the recited integer n is zero (0); and the recited integer n1 is one (1).

Regarding claim 15, Huh ‘423 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound given by recited Formula (11), i.e.

    PNG
    media_image18.png
    396
    592
    media_image18.png
    Greyscale

where the recited groups R1 and R2 are cyano, the recited integer n is zero (0); and the recited integer n1 is one (1).

Regarding claim 16, Huh ‘423 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound given by recited Formula (12), i.e.


    PNG
    media_image17.png
    490
    472
    media_image17.png
    Greyscale

where the recited groups R1 and R2 are cyano, the recited integer n is zero (0); and the recited integer n1 is one (1).

Regarding claim 17, Huh ‘423 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound given by recited Formula (13), i.e.

    PNG
    media_image19.png
    342
    504
    media_image19.png
    Greyscale
,
1 and R2 are cyano, the recited integer n is zero (0); and the recited integer n1 is one (1).

Regarding claim 18, Huh ‘423 teaches all the claim limitations as set forth above. Additionally, the group R7 is a benzofuranyl group ([0056]). Thus, the reference discloses a compound given by recited Formula (14).

Regarding claim 19, Huh ‘423 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (15), where the recited group R1 is a CN group, the recited integer n is zero (0). The group L1 (when the integer a1 is one (1)) in Formula (1) is given a phenylene group ([0020]). The recited integer n1 is one (1) and the group R2 is the carbazole group in Formula (1) of the reference, i.e. a heteroaryl group.

Regarding claim 20, Huh ‘423 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (15), where the recited group R1 is a CN group, the recited integer n is zero (0). The group L1 (when the integer a1 is one (1)) in Formula (1) is given a phenylene group ([0020]). The recited integer n1 is one (1) and the group R2 is the carbazole group in Formula (1) of the reference, i.e. a heteroaryl group.



Regarding claim 22, Huh et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter emits blue light ([0175]).

Regarding claim 23, Huh et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter emits white light ([0214]).

Regarding claim 25, Huh et al teaches all the claim limitations as set forth above. Given that the reference discloses an organic light emitting device, it is clear that the reference discloses a lighting device as recited in the present claims ([0003]).

Regarding claim 26, Huh et al teaches all the claim limitations as set forth above. Given that the alkyl group, aryl group and heteroaryl group are not required by claim 1, the reference discloses the compound of the present claims.
	
Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huh et al (US 2016/0013423, hereafter Huh ‘423) as applied to claims 1-8, 11-23, and 25-26 above, and in view of Kim (US 2009/0189162)



Regarding claim 24, Huh ‘423 teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device. However, the reference does not disclose a display device as recited in the present claims.
Kim discloses that typical examples of flat panel display devices include organic light emitting diode display devices ([0005]).  In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the organic light emitting device disclosed by Huh ‘423 in a flat panel display as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results

Response to Arguments
Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive. 

Applicants’ argue that Huh et al does not disclose the compound as recited in amendment claim 1.  However, for the reasons set forth in the rejections above, the reference discloses a compound of the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767